Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amended claims filed May 5, 2021.
Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to a judicial exception because the mental steps are performed by a server.  Examiner disagrees and notes that inclusion of a generic server does not change the abstract idea that is captured with respect to Step 2A prong 1.  Applicant’s amendment only renders more explicit the generic and non-transformative computer implementation that was already present in the claims.
Applicant argues that the inclusion of a server integrates that abstract idea into a practical application.  Examiner disagrees and notes that the newly added generic computer implementation does not integrate the judicial exception into a practical application.  The inclusion of a server adds a generic computer and this generic computer is not an improvement to a technical field or a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.
Applicant argues that the provided server amendments provide for significantly more than the judicial exception.  Applicant arguing that the surfaced information provides a personalized gaming experience to the player.  Examiner disagrees and notes that the metes and bounds of “surfaced information” is broad and is not limited to a particular display to the user within a gaming environment and can merely be data presented to a third party.  Furthermore, the benefits argued by Applicant while implemented by a computer are totally provided by the abstract idea and would be equally realized by a th win!” when such an event occurred.  Applicant’s processing of data through a server is merely an attempt to capture this idea and is not significantly more than the abstract idea.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims are examined under the framework set forth in the 2019 Patent Eligibility Guidance.
Step 2A prong 1
The claims are directed to a series of steps comprising “identifying at the server an event of dramatic significance is occurring or likely will occur in the game play based on the contextual data and historical data of a plurality of game plays relating to the gaming application;” “matching the contextual data to one or more of a plurality of statistical patterns of significance;” “generating a total match score;” “determining the event of significance when the total match score satisfies a threshold” and “generating at the server information dramatizing the event of dramatic significance.” Under the broadest reasonable interpretation, these limitations are concepts performable in the human mind, such as an observation, evaluation, judgement and opinion, and thus fall within the abstract idea grouping of 'mental processes.' For example, a human is capable of visually identifying an event of significance that is occurring in game play, based on context clues from what they are witnessing and historical information in his or her own memory, a human is capable of mentally determining if the events witnessed meet a threshold for the observed “statistical patterns of significance”, e.g. a personal record or other record, and then generating information that dramatizes the event of significance, by writing 
Step 2A prong 2
Claim 1 does not recite additional elements that when considered alone or in combination, integrate the judicial exception into a practical application. The additional elements recited are “receiving at a server over a network from a client device contextual data corresponding to game play of a player playing a gaming application;” and “surfacing of the information in connection with the game play.” Receiving contextual data corresponding to game play of a player playing a gaming application merely adds insignificant extrasolution activity to the abstract idea (See MPEP 2106.05(g)).
That the contextual data is received “at a server over a network” merely limits the use of the judicial exception to a particular technological environment or field of use i.e. the Internet (See MPEP 2106.05(h)).
That the contextual data is received “at a server” and “from a client device” merely uses the devices as a tool to send and receive contextual data corresponding to game play of a player playing a gaming application (See MPEP 2106.05(f)).
The limitation “surfacing of the information in connection with the game play” under the broadest reasonable interpretation is interpreted as generally presenting or delivering the information in connection with the game play (See Specification at [0054]). This type of general data output is merely adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).
Thus, the claim does not recite an improvement to a technical field or a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. The specification fails to identify a technical problem and explain how the specification provides a technical 
Step 2B
The additional elements of claim 1 when evaluated individually and in combination fail to amount to significantly more than the judicial exception. As discussed above with respect to an integration into a practical application, receiving data over a network from a client device and surfacing the information in connection with game play is also not sufficient to provide an inventive concept. Specifically, “[R]eceiving at a server over a network from a client device contextual data corresponding to game play of a player playing a gaming application” is well-understood, routine and convention as evidenced by the courts (See MPEP 2106.05(d) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). “[S]urfacing of the information in connection with game play,” claimed at a high level of generality, is well-understood, routine and conventional, as general data presentation has been recognized by the courts as such (See MPEP 2106.05(d) “Presenting offers and gathering statistics”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). In combination, receiving data and presenting information is not enough to provide an inventive concept (See Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015) and TLI Communications LLC v. AV Auto. LLC (Fed. Cir. 2016). Thus, the claims to not recite significantly more than the judicial exception.
Claims 2, 6-9 and 13 provide for more mental processes similar to those discussed above.
Claims 3, 4, 10-12 and 14 provide for more extra-solution activity similar to those discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715